DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 12/13/2021, with respect to claims 1-21 have been fully considered and are persuasive.  The rejection of claims 1-21 has been withdrawn. 
Examiner acknowledges claims 1-6, 17-19 and 21 are cancelled.

Allowable Subject Matter
Claims 7-16 and 20 are allowed.
Claims 7-12 are allowed because the prior art does not teach or make obvious a method for producing a medium comprising heating a base material over which a print section is formed such that an alcohol compound in the ink does not evaporate. It is this combination of limitations, in combination with the other features and limitations of claim 7 that makes these claims allowable over the prior art of record.
Claims 13-16 and 20 are allowed because the prior art does not teach or make obvious an apparatus comprising a heating unit configured to heat a base material over which a print section is formed such that an alcohol compound in the ink forming the print section does not evaporate. is this combination of limitations, in combination with the other features and limitations of claim 13 that makes these claims allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/               Examiner, Art Unit 2853                                                                                                                                                                                         	
/ERICA S LIN/               Primary Examiner, Art Unit 2853